Exhibit 10.7

 

ADDENDUM TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Addendum to Executive Employment Agreement (this “Addendum”) is made and
entered into as of this 29th day of September 2014, by and between Aliante
Gaming, LLC, a Nevada limited liability company, dba Aliante Casino + Hotel (the
“Company”) and Robert Schaffhauser (“Executive”).

 

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement dated as of December 27, 2012 (the “Agreement”), which sets forth the
specific terms of employment and compensation of Executive; and

 

WHEREAS, the parties desire to amend certain provisions of the Agreement through
this Addendum.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties hereby agree as follows:

 

1.                                      Paragraph 2 of the Agreement is hereby
amended to provide that the Term of the Agreement shall be extended through
December 26, 2016. Upon the expiration of the foregoing Term, this Agreement
shall automatically renew for successive one (1) year Terms, subject to the same
terms and conditions of this Agreement, unless the Company shall have provided
to Executive, or Executive shall have provided to the Company, at least ninety
(90) days’ written notice of non-renewal, in which event this Agreement shall
expire at the end of the then applicable Term.

 

2.                                      Paragraph 4 of the Agreement is hereby
amended to provide that, effective December 27, 2014, the Base Salary shall be
increased to Two Hundred Seventy-Five Thousand Dollars ($275,000.00), payable in
such installments as the Company pays its similarly placed Executives, subject
to usual and customary deductions for withholding taxes and similar charges, and
customary contributions to health and benefit programs in which Executive is
enrolled.

 

3.                                      Paragraph 6.2(b) of the Agreement is
hereby amended to provide that the Salary Termination Payment shall be equal to
Executive’s Base Salary for twelve (12) months, paid in equal installments over
the a twelve (12)-month period, in accordance with the Company’s regular payroll
practices; provided, however, the Salary Termination Payment shall be paid in a
single lump sum payment in the event of Sale.

 

4.                                      Other than the amendments to the
Agreement as specifically provided herein, all other terms and conditions of the
Agreement shall remain in full force and effect. In the event any terms of the
Agreement are inconsistent or contrary to this Addendum, the terms of this
Addendum shall control. All capitalized terms used herein shall have the same
meaning as set forth in the Agreement.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

 

EXECUTIVE

 

ALIANTE GAMING, LLC

 

 

 

 

 

 

 

 

By:

ALST Casino Holdco, LLC,

By:

/s/ Robert Schaffhauser

 

 

its managing member

 

Robert Schaffhauser

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Soohyung Kim

 

 

 

 

Soohyung Kim, CEO

 

--------------------------------------------------------------------------------